Dismissed and Opinion filed October 7, 2004











Dismissed and Memorandum Opinion filed October 7,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00852-CV
____________
 
CHARLES REISING,
Appellant
 
V.
 
ROBERT LOWE,
M.D, Appellee
 

 
On Appeal from the
2nd and 25th District Court
Colorado County, Texas
Trial Court Cause No. 20,299
 

 
M E M O R A N D U M   O P I
N I O N
This is an appeal from a judgment signed May 21, 2004.  The notice of appeal was filed on August 19,
2004.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
September 9, 2004, the Court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of September 9, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion
filed October 7, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.